Shaw, C. J.
The construction of the Sts. of 13 & 27 Eliz is now well settled, that, if the conveyance is fraudulent, subsequent creditors and purchasers may avail themselves of the fraud to set it aside; but "if voluntary only, and made without fraudulent intent, it may be impeached and avoided by those only who were creditors when it was made. Beal v. Warren, 2 Gray, 447.
When the grantor in this case made the deed to his sons, (which was upon good consideration, though perhaps not adequate,) he was plaintiff in a suit against the town, and had recovered a verdict. Subsequently the verdict was set aside, and judgment rendered in favor of the town for a large bill of costs, and execution levied on this land.
The jury have found that there was no fraudulent intent in the conveyance. And the court are of opinion that this was not a debt at the time of the conveyance; the debt did not accrue till judgment was rendered against him for costs; the debt having accrued after the conveyance, the demandants in this case were not his creditors at the time of the conveyance, and have no ground in law to avoid it, and the tenants are entitled to Judgment on the verdict.